FILED

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA DEC 06 2019
BILLINGS DIVISION Clerk, U S District Court
District Of Montana
Billings
UNITED STATES OF AMERICA, Cause No. CR 14-38-BLG-SPW
Plaintiff/Respondent,
VS. ORDER REQUIRING ANS WER
MARIO ALBERT VILLEGAS,
Defendant/Movant.

 

 

On November 14, 2019, Defendant/Movant Villegas filed an amended
motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255.
Villegas points out that the United States cannot submit a well-developed answer
to his claims without an opportunity to discover facts. See Mot. (Doc. 662) at 5.

A well-developed answer is not required. The United States need only
respond to “the allegations in the motion,” Rule 5(b), Rules Governing § 2255
Proceedings (emphasis added), not each allegation and argument in the supporting
brief. It must also raise any defenses it intends to develop or at least wants to
preserve. The United States may file an adequate answer, see, ¢.g., Fed. R. Civ. P.
8(b)(5), without discovery.

After the answer is filed, Villegas may reply if the United States seeks

judgment in its favor on the pleadings (that is, regardless of what underlying facts
might be discovered). In that event, the Court will consider the legal issues
presented. Otherwise, a schedule will be set for further proceedings, including

opportunity for discovery and/or a hearing and briefing.

Accordingly, IT IS ORDERED:

1. On or before January 10, 2020, the United States shall file an answer to
Villegas’s amended § 2255 motion. The answer shall respond to the allegations in
the manner of an answer to a complaint and shall affirmatively state any procedural
defenses. Defenses not raised will be deemed waived. The United States may
move to dismiss if it believes there are procedural grounds for dismissal without
discovery or a hearing, but it will not forfeit any defense raised in the answer and it
may not file a motion to dismiss in lieu of an answer. The United States shall
include a statement as to whether it believes an evidentiary hearing is necessary.

2. Villegas may reply to the answer within 21 days of the its filing.

3. Unless a protective order is entered, counsel for the United States shall
not seek or accept disclosure of confidential information from Villegas’s previous

counsel.

DATED this _4 _ day of December, 2019.

Lew P den.

“Susan P. Watters
United States District Court
